 

 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF NORTH CAROLINA

Case No. 1:20-cv-01161-CCE-JEP

 

 

Name of Plaintifi(s): REPORT
Wanda Cockerham
VERSUS OF
Name of Defendant(s):
Liberty Healthcare Management, Inc., et al MEDIATOR

 

 

Mediator Name: Kenneth P. Carlson, Jr.

(For Placement on the
CM/ECF Docket)

 

Telephone No: 336-721-6843

This is an Interim Report. A final report

 

 

E-Mail Address: kcarlson@constangy.com

 

is to be filed after resumption of the mediation

 

 

 

1. Convening of Mediation. The mediated settlement conference ordered in this case:

¥ was held on August 4, 2021
was NOT held because

 

2. Attendance

Y No objection was made on the grounds that any required attendee was absent.

Objection was made by

 

3. Outcome
Complete settlement of the case
Conditional settlement or other disposition

Partial settlement of the case

Recess (i.e., mediation to be resumed at a later date)

¥ Impasse

Additional Information:

 

4. Settlement Filings.

a) The document(s) to be filed to effect the settlement are:
b) The person responsible for filing the document(s) is:

c) The agreed deadline for filing the document(s) is:

 

 

 

Submission of Report. Please submit the completed and signed report by mail to Clerk of Court, 324
W. Market St., Greensboro, NC 27401, or, if a Consent to Transfer Documents Electronically Form has
been submitted, submit the signed report to medclerk@ncmd.uscourts.gov.

L have submitted this completed report with ten (10) days after conclusion of the conference.

LZ

Mediator Signature

76841 18v.1

RECEIVED
n This Office
Leila ie

Date AUG 13 202!

CLERK U.S. DISTRICT COURT
GREENSBORO, N.C.

— N2ES9m ACC

Case 1:20-cv-01161-CCE-JEP Document 38 Filed 08/13/21 Page 1 of1
